Citation Nr: 0637922	
Decision Date: 12/06/06    Archive Date: 12/19/06

DOCKET NO.  05-26 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for degenerative disc 
disease, lumbar spine, with history of herniated disc.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Alexander B. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from December 1965 to October 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in May 2005, a 
statement of the case was issued in July 2005, and a 
substantive appeal was received in August 2005.

The appellant testified at a travel Board hearing in August 
2006.  A transcript of this hearing is associated with the 
claims file.  At this hearing, the veteran submitted 
additional evidentiary material to the Board.  The material 
submitted consisted of argument and a photocopy duplicating 
service medical records already associated with the claims 
folder.  Nevertheless, the Board notes that the veteran 
executed a waiver of initial RO review of the material and 
the submission creates no possible impediment to appellate 
review of this case.  38 C.F.R. § 20.1304 (2006).


FINDINGS OF FACT

1.  The veteran's service-connected PTSD is productive of a 
disability picture generally characterized by occupational 
and social impairment, with reduced reliability and 
productivity due to such symptoms as: flattened affect, 
disturbances of motivation and mood, and difficulty in 
establishing and maintaining effective work and social 
relationships; it is not generally characterized by such 
symptoms as: suicidal ideation, obsessional rituals which 
interfere with routine activities, 
illogical/obscure/irrelevant speech, near-continuous panic or 
depression affecting the ability to function, unprovoked 
irritability with periods of violence, spatial 
disorientation, or neglect of personal appearance and 
hygiene.

2.  The veteran's current lower back disability was not 
manifested during the veteran's active duty service, nor is 
the veteran's current back disability otherwise causally 
related to the veteran's active duty service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial disability 
evaluation of 50 percent (but no higher) for the veteran's 
service connected PTSD have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.130, 
Diagnostic Code 9411 (2006).

2.  A chronic lower back disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) .  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

After reviewing the claims folder, the Board finds that the 
requirements of VCAA have been met.

With regard to the claim of entitlement to an increased 
initial rating for the veteran's PTSD, the claimant was 
informed of the information and evidence necessary to warrant 
entitlement to the benefit sought in a letter dated October 
2004 in connection with his original claim of service 
connection.  Since the issue in this case (entitlement to 
assignment of a higher initial rating) is a downstream issue 
from that of service connection (for which a VCAA letter was 
duly sent in October 2004), another VCAA notice is not 
required. VAOPGCPREC 8-2003 (Dec. 22, 2003).  Moreover, in 
the October 2004 letter the appellant was advised of the 
types of evidence VA would assist him in obtaining as well as 
his own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The 
Board notes that the October 2004 letter was sent to the 
appellant prior to the April 2005 rating decision on this 
claim.  The VCAA notice was therefore timely with respect to 
this issue.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

With regard to the claim for service connection for 
degenerative disc disease of the lumbar spine, the claimant 
was informed of the information and evidence necessary to 
warrant entitlement to the benefits sought in letters dated 
October 2004 and March 2006.  Moreover, in both letters the 
appellant was advised of the types of evidence VA would 
assist him in obtaining as well as his own responsibilities 
with regard to identifying relevant evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  The Board notes that the October 2004 
letter was sent to the appellant prior to the April 2005 
rating decision on this claim.  The VCAA notice was therefore 
timely with respect to this issue.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The October 2004 and March 2006 VCAA letters notified the 
appellant to submit any pertinent evidence in the appellant's 
possession.  Therefore, the requirements of 38 C.F.R. 
§ 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review to send out additional 
VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Although one of the issues presently on appeal is not 
strictly a matter of service connection, VA believes that the 
Dingess/Hartman analysis must be analogously applied.

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims by showing the nature, history, and 
severity of his disabilities where appropriate, but there has 
been no timely notice of the types of evidence necessary to 
establish particular ratings and effective dates for any 
ratings that may be granted.  The Board notes that the RO did 
furnish the appellant with a letter in July 2006 which 
directly explained how VA determines disability ratings and 
effective dates, but this notice was arguably untimely.  
Despite the untimely notice provided to the appellant, the 
Board finds no prejudice to the appellant in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).  The Board notes that 
subsequent to the July 2006 Dingess/Hartman notice the 
veteran has recently submitted evidentiary material to 
develop his claims and has presented testimony at a Board 
hearing; the evidence of record is adequate for a final 
decision and there is no indication that any useful purpose 
would be served by delaying appellate review at this time.  
Additionally, with regard to the claim of service connection 
for a lumbar spine disability, the Board finds below that the 
preponderance of the evidence is against granting service 
connection; thus, no rating or effective date will be 
assigned and questions concerning such assignments are 
rendered moot.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in-service, private, and VA, have been obtained and 
the veteran has been afforded VA examinations.  The Board 
finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. 
§ 3.159(c)(4).

The Board notes that the VA examination report associated 
with the veteran's claim of service connection for a low back 
disability does not specifically provide a medical opinion 
addressing whether there is a causal nexus between the 
veteran's current low back disability and his time in 
service.  However, as discussed below, the service medical 
records reflect that the veteran's back was clinically normal 
and pain-free at the time of his separation from service and 
was still clinically normal and pain-free 14 years following 
separation.  There is no medical evidence reflecting any 
chronic back disability during service or for many years 
following service; the veteran himself has acknowledged, in 
statements from July 2004 and August 2005, that his current 
back disability was not diagnosed until around the year 2000, 
over three decades following separation from service.  In 
view of these facts, the Board concludes that the record as 
it stands includes sufficient competent evidence to decide 
the claim and that no remand for an etiology opinion is 
necessary.  38 C.F.R. § 3.159(c)(4).  Indeed, in light of the 
medical evidence of record, any opinion relating a current 
lower back disability to service would certainly be 
speculative.  However, service connection may not be based on 
a resort to pure speculation or even remote possibility.  See 
38 C.F.R. § 3.102.  The duty to assist is not invoked, even 
under Charles, where 'no reasonable possibility exists that 
such assistance would aid in substantiating the claim.'  38 
U.S.C.A. § 5103A(a)(2).

At the hearing, the veteran testified that he had received 
Social Security Administration (SSA) benefits in or around 
the year 2000.  The veteran's notice of disagreement 
indicated that the veteran has been receiving SSA disability 
benefits since 2000 due to his back disability; there is no 
indication of an SSA claim involving the veteran's PTSD.  
There are no records pertaining to the SSA claim in the 
record; however, the duty to obtain records only applies to 
records that are 'relevant' to the claim. See 38 U.S.C.A. 
§ 5103A(b)(1); see also Counts v. Brown, 6 Vet. App. 473, 476 
(1994) (citing Federal Rule of Evidence 401 defining 
'relevant evidence' as 'evidence having any tendency to make 
the existence of any fact that is of consequence to the 
determination of the action more probable or less probable 
than it would be without the evidence.').  The existence of a 
current low back disability is not in controversy in this 
case and there has been no suggestion that any additional 
outstanding treatment records exist which document the 
historical etiology of the veteran's back disability.  The 
veteran has acknowledged, in statements from July 2004 and 
August 2005, that his current back disability was not 
diagnosed until around the year 2000.  There is no 
indication, then, that the SSA records would be relevant to 
this claim as there is no possibility that the SSA records 
can probatively show a relationship between the veteran's 
service and a back disability diagnosed over three decades 
after separation.  Remanding the case to obtain such records 
and delaying appellate review would serve no useful purpose 
in this instance.

No additional pertinent evidence has been identified by the 
claimant as available and relevant to the issue on appeal.  
Under these circumstances, no further action is necessary to 
assist the claimant with this claim.




Analysis

I.  Increased Rating

The present appeal involves the veteran's claim that the 
severity of his service-connected PTSD warrants a higher 
disability rating.  Disability evaluations are determined by 
the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's service connected PTSD has been rated by the RO 
under the provisions of Diagnostic Code 9411.  Under the 
criteria for PTSD, as set forth at 38 C.F.R. § 4.130, a 30 
percent rating is assigned when there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent rating is assigned for occupational and social 
impairment, with reduced reliability and productivity due to 
such symptoms as: flattened affect, circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent schedular rating is warranted when there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

For purposes of considering the evidence in connection with 
the PTSD issue, the Board notes that the Global Assessment of 
Functioning (GAF) scale is a scale from 0 to 100, reflecting 
the "psychiatric, social, and occupational functioning on a 
hypothetical continuum of mental health illness."  
Diagnostic and Statistical Manual of Mental Disorders 32 (4th 
ed. 1994) ("DSM-IV") (100 representing superior functioning 
in a wide range of activities and no psychiatric symptoms).  
See also 38 C.F.R. §§ 4.125, 4.126, 4.130.  A GAF score of 
31-40 indicates some impairment in reality testing or 
communications or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or 
mood.  A GAF of 41-50 denotes serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning.  A GAF of 51-60 denotes 
moderate symptoms (e.g. flat affect, circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or coworkers).  A GAF of 61-70 denotes 
some mild symptoms (e.g. depressed mood and mild insomnia) OR 
some difficulty in social, occupational, or school 
functioning (e.g. occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships.

Upon thorough consideration of the record, the Board finds 
that the veteran's PTSD is manifested by symptoms that more 
closely fit the criteria for a 50 percent disability rating 
than those for the assigned rating of 30 percent.  The 
veteran's March 2005 VA psychiatric examination report 
indicates diagnoses of chronic PTSD and alcohol dependence 
(in full remission).  The report indicates that the PTSD 
manifests in symptoms causing "clinically significant 
distress, as well as social and occupational impairment."  
Specifically, the report finds that the veteran "continues 
to re-experience the traumatic events in recurrent and 
intrusive distressing recollections and dreams."  It is 
noted that "recent and remote memory were intact but 
concentration was moderately impaired."  Moreover, the VA 
examiner described that the veteran "experiences intense 
psychological distress and physiological reactivity on 
exposure to internal and external cues that resemble 
events," "markedly diminished interest and participation in 
significant activities," "a restricted range of affect," 
"irritability and outbursts of anger," "difficulty 
concentrating, hypervigilance, and an exaggerated startle 
response."  Finally, the VA examiner evaluated the veteran 
as having a GAF score of 45.  As discussed above, a GAF score 
of 45 denotes serious symptoms or serious impairment in 
social, occupational, or school functioning; such a score is 
distinct from the ranges which denote moderate or mild 
impairment.

Although the March 2005 VA examination report indicates that 
the veteran may not meet every element of the criteria for a 
50 percent rating, the Board finds that this report alone 
demonstrates a disability picture that more closely 
approximates that contemplated by a 50 percent disability 
rating than any other disability rating for PTSD.  The report 
reflects occupational and social impairment, with reduced 
reliability and productivity due to such symptoms as: 
flattened affect, disturbances of motivation and mood, and 
difficulty in establishing and maintaining effective work and 
social relationships.  Furthermore, the report is not 
inconsistent with the suggestion that the PTSD symptoms 
result in some amount of pertinent impaired judgment or 
impaired abstract thinking.  Although the report indicates 
that the veteran's memory was generally intact and that he 
was capable of performing simple examples of abstract 
thinking and social judgment, the Board finds that the PTSD 
disability picture presented by the clinical findings of the 
March 2005 VA examination warrants a 50 percent disability 
rating.

The finding that a 50 percent disability rating is warranted 
for the veteran's PTSD is bolstered by a June 2005 statement 
from the veteran's private psychologist.  This letter 
provides far less clinical detail than the March 2005 VA 
examination report, but generally corroborates the March 2005 
findings.  The veteran's PTSD diagnosis is explained to be 
manifested by "highly guarded, isolative" behavior.  The 
disability is described to render the veteran "unable to 
interact in social settings."  Only "very mild improvements 
in select functional areas" are noted to have resulted from 
treatment.  The Board notes that a July 2004 letter from the 
same psychologist referenced similar symptoms and 
additionally cited "anger issues," "hypervigilance," 
"paranoia," and "unwanted thoughts of war experiences."  A 
GAF score of "35 to 37" is given in the June 2005 letter 
and a GAF score of "32" was given in the July 2004 letter; 
the Board recalls that these scores correspond to findings of 
some impairment in reality testing or communications or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood.

The March 2005 VA examination report clearly reflects a 
thorough evaluation of the veteran with full review of the 
claims folder and consideration of the veteran's history with 
his full array of reported symptoms.  The competent clinical 
findings in that report are clear and precise.  This report 
is thus accorded substantial probative value as evidence of 
the symptoms manifested by the veteran's PTSD.  The private 
psychologist's letters, while not containing a comparable 
level or detail or probative value, effectively corroborate 
the VA examination report to the extent that they support a 
finding that a 50 percent disability rating is warranted.

Turning now to the question of whether a rating in excess of 
50 percent is warranted, the Board again expresses its 
finding that the evidence shows the veteran's PTSD to be 
manifested by symptoms that most closely approximate the 
criteria for a 50 percent disability rating; a 70 percent 
disability is not warranted.  The competent medical evidence 
does not establish that the veteran's PTSD manifests in 
symptoms that more closely match the criteria for a 70 
percent disability rating; the evidence does not demonstrate 
suicidal ideation, obsessional rituals which interfere with 
routine activities, illogical/obscure/irrelevant speech, 
near-continuous panic or depression affecting the ability to 
function, unprovoked irritability with periods of violence, 
spatial disorientation, or neglect of personal appearance and 
hygiene.

The most probative evidence characterizing the symptoms 
manifested by the veteran's PTSD, specifically the March 2005 
VA examination report, shows that the veteran was "oriented 
x3" with intact recent and remote memory.  During the 
examination, the veteran denied experiencing paranoid 
delusions, grandiose delusions, or interactions with radio or 
television.  The veteran further denied suicidal or homicidal 
intent or any history of suicide attempts.  The veteran 
reported generally adequate sleep despite the occurrence of 
nightmares.  Although the veteran did report some occurrence 
of hallucinations in his peripheral vision, the examining 
psychologist clearly explains in the report that "the visual 
misperceptions described by [the veteran] are frequently 
associated with the short and long term effects of alcohol 
abuse or other organic conditions.  These hallucinations are 
not central to the diagnosis of PTSD."  38 C.F.R. § 4.14 
(2006) (the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation...is to be avoided).  

The July 2004 and June 2005 letters from the veteran's 
private psychologist do not specify any symptoms which are 
inconsistent with the more thorough discussion contained in 
the March 2005 VA examination report.  The Board acknowledges 
that the private psychologist's letters indicate that the 
veteran's GAF score may be within the 30-40 range and that 
this is possibly suggestive of "some impairment in reality 
testing or communications."  However, there is no indication 
in any evidence of record identifying any specific PTSD 
symptoms consistent with the type and severity of impairment 
contemplated by a 70 percent disability rating; this includes 
the private psychologist's letters, the private psychological 
treatment records, and includes the veteran's own 
descriptions of his disability.  In any event, it is 
noteworthy that a GAF score in the 30-40 range can merely 
denote "major impairment in several areas such as work or 
school, family relations, judgment, thinking, or mood"; such 
a description accounts for the assigned GAF scores in this 
case, is consistent with the disability picture supported by 
the record, and is substantially contemplated by the 
assignment of a 50 percent disability rating.

The Board has carefully reviewed and considered the veteran's 
statements regarding the severity of his PTSD, and the Board 
acknowledges that at least one of the veteran's statements 
reflects his belief that the appropriate disability rating is 
higher than 50 percent.  However, the Board must note that 
while the veteran's lay-statements are competent to provide 
evidence regarding history and symptomatology, they are not 
competent to provide evidence regarding the clinical severity 
of his PTSD.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Only a medical or psychiatric professional can 
provide evidence of the clinical severity of a disease or 
disability.  The Board is unable to find that a rating in 
excess of 50 percent is warranted based upon the competent 
findings of expert psychiatric professionals and the 
objective evidence of record.  A 50 percent rating fully 
contemplates the disability picture depicted by the evidence 
of record and the Board does not find a showing of the 
severity of impairment contemplated by the standards for a 
disability rating in excess of 50 percent.

The potential application of extraschedular provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered but the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  In this regard, the 
Board finds that there has been no showing by the veteran 
that the service-connected PTSD alone has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

The Board notes that this appeal for a higher rating stemmed 
from an initial rating determination that had granted service 
connection.  In such situations, the concept of "staged 
ratings" may be applicable.  Fenderson v. West, 12 Vet. App. 
119 (1999).  In this case, the RO did not specifically 
discuss staged ratings.  Additionally, for the reasons 
discussed above, the Board finds that the applicable evidence 
shows that the 50 percent rating properly commences as of the 
grant of service connection.  In sum, the Board does not find 
that staged ratings are warranted in this case.  

The Board finds that the evidence supports an initial rating 
of 50 percent, but no higher, for the veteran's PTSD.  
38 C.F.R. § 4.7.  Consequently, the Board finds that the 
benefit-of-the doubt doctrine is inapplicable for a rating in 
excess of 50 percent and the claim must be denied to this 
extent.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

II.  Service Connection

This case also involves the veteran's claim of entitlement to 
service connection for degenerative disc disease, lumbar 
spine, with history of herniated disc.  Applicable law 
provides that service connection will be granted if it is 
shown that the veteran suffers from disability resulting from 
an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service medical records show only one instance suggestive of 
any in-service back problems: the veteran complained of low 
back pain during service in July 1967.  The initial treatment 
featured the application of heat along with the medications 
Roboxin and Darvan.  When initial treatment proved 
ineffective, the veteran was sent to an "Evac Dispensary" 
for evaluation.  The resulting evaluation, performed later 
the same day, found that the veteran's lower back pain was 
due to "lumbar strain."  The treatment record indicates 
that the veteran received a prescription medication, aspirin, 
and a board bed.  The veteran was relegated to "light duty" 
for three days.

No chronic disability of the back was diagnosed, and there is 
no indication in the record of any pertinent follow-up visits 
or symptom recurrence.  The Board notes that the service 
medical records show that the veteran received several days 
of medical treatment during the following month, in August 
1967, for an unrelated medical ailment; there is no 
indication in those records of any persisting back symptoms 
at that time.  More significantly, the veteran underwent a 
physical examination for separation in October 1967 during 
which, according to the medical record, the veteran's back 
was found to be clinically normal with no pertinent 
abnormalities noted.  The October 1967 examination report 
further shows that the veteran denied experiencing recurrent 
back pain or having ever previously experienced recurring 
back pain.  This indicates that neither trained medical 
professionals who examined the veteran, nor the veteran 
himself, believed that a chronic back disability existed at 
the time of the veteran's October 1967 separation from 
service.  Thus, the service medical records strongly suggest 
that the veteran's recorded back symptoms due to lumbar 
strain in July 1967 were acute and resolved without chronic 
disability.

Moreover, the Board notes that the record includes an October 
1981 examination report for possible re-enlistment.  This 
report shows that the veteran's back was again evaluated as 
clinically normal with no pertinent abnormalities and, once 
again, the veteran indicated on the medical questionnaire 
that he did not experience recurrent back pain and had never 
experienced recurring back pain.  This report strongly 
suggests that the veteran did not have any chronic disability 
of the back up through 14 years following separation from 
service; the report further suggests that the veteran did not 
believe he had experienced symptoms of any chronic back 
disability through that time.

The record further includes a pertinent report from a private 
neurological consultation dated June 2000.  Significantly, 
this report's discussion of the veteran's back pathology 
cites "a work-related accident."  The described accident 
reportedly "took [the veteran] about five years to recover 
[from] and he then went back to heavy working and within an 
18-month period he was injured again."  Although the 
report's description is not particularly specific regarding 
the incurrence of the disability, the Board notes that the 
description of this history of back injury makes no mention 
of the veteran's time in service and, moreover, in no manner 
does it appear to refer to any occurrence during the 
veteran's service.  Particularly in light of the fact that 
the veteran's back is shown in the record to have been 
clinically normal in October 1967 and in October 1981, the 
June 2000 neurologist report appears to refer to a 
significant history of back injury that occurred more 
recently than October 1981 and is not in any manner related 
to the veteran's active duty service.

Additionally, the Board notes that the veteran filed a claim 
for compensation for PTSD in October 1991, but did not 
include any back disability in his claim for benefits at that 
time.  This further suggests that, as of that date, the 
veteran did not believe that he had a chronic back disability 
causally linked to his service.

The veteran has acknowledged, in statements from July 2004 
and August 2005, that his current back disability was not 
diagnosed until around the year 2000.  Accordingly, the 
earliest contemporaneous medical evidence in the record 
showing any post-service complaints of back pain is an August 
1999 private MRI report which shows the existence of the 
claimed lumbar spine disability.  Probative competent 
evidence in the form of service-department physical 
examinations and the veteran's own responses to medical 
questionnaires show that the veteran's back was clinically 
normal and no pertinent disability had manifested for at 
least 14 years after the October 1967 separation from 
service.  Even resolving the benefit of the doubt in favor of 
the veteran's claim, there remains a lengthy period of at 
least 14 years following separation during which the evidence 
shows no reported symptoms, no pertinent diagnoses, and no 
indication of any treatment for a back disability.  Such a 
lengthy period of time without any evidence suggesting 
manifestation of a disability weighs against the claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed.Cir. 2000).

The Board acknowledges the veteran's own statements that his 
current lower back disability is causally related to service 
and was manifested in service by his July 1967 report of back 
pain.  The Board has considered the veteran's testimony that 
he injured his back at that time during an incident in which 
his position came under fire from enemy rockets and mortars 
in Vietnam.  The Board finds no reason to doubt the 
credibility of the veteran's account of these events; 
however, even accepting the veteran's testimony regarding the 
occurrence of an in-service back injury, the Board is 
compelled to find that the weight of the competent medical 
evidence is against a finding that any in-service back injury 
resulted in a chronic back disability.  While the veteran as 
a lay person is competent to provide evidence regarding 
injury and symptomatology, he is not competent to provide 
evidence regarding diagnosis or etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Only a medical 
professional can provide evidence of a diagnosis or etiology 
of a disease or disability.  The medical evidence of record 
is clearly against finding chronicity of back disability 
symptoms following separation and, moreover, no medical 
evidence of record suggests that there is any etiological 
relationship between the veteran's active duty service and 
his back disability diagnosed so many years after separation 
from service.

In conclusion, service connection for a back disability is 
not warranted.  The preponderance of the evidence is against 
a finding that the veteran's currently diagnosed back 
disability is causally linked to the veteran's active duty 
service.  Consequently, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).


ORDER

Entitlement to an initial rating of 50 percent, but no 
higher, for PTSD is warranted.  To this extent, the appeal is 
granted.

Entitlement to service connection for degenerative disc 
disease, lumbar spine, with history of herniated disc is not 
warranted.  To this extent, the appeal is denied.


____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


